NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HOWARD HERSHIPS,                                No. 17-16188

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00473-YGR

 v.
                                                MEMORANDUM*
TANI CANTIL-SAKAUYE, Director of the
California Judicial Council in her Official
Capacity; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Howard Herships appeals pro se from the district court’s order dismissing

his 42 U.S.C. § 1983 action alleging constitutional claims arising from state court

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003). We affirm.

      The district court properly dismissed Herships’s action as barred by the

Rooker-Feldman doctrine because Herships’s claims stemming from his prior state

traffic cases constitute a “de facto appeal” of prior state court judgments, or are

“inextricably intertwined” with those judgments. See id. at 1155-57 (the Rooker-

Feldman doctrine bars de facto appeals of a state court decision); see also Henrichs

v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine

barred plaintiff’s claim because the relief sought “would require the district court

to determine the state court’s decision was wrong and thus void”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Herships’s requests for judicial notice (Docket Entry Nos. 24, 50) are

denied.

      AFFIRMED.




                                           2                                      17-16188